Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 29 October 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My Dearest friend
St Petersburg October 29 1814

I received your kind letter of the 30 of September in due time and although it confirmed the bad news which had flown to us here from every quarter it contributed much to console me and the revived hopes which have been created by this very calamity have nearly restored me to health though not to spirits our good friend L. is all of a sudden become so sanguine as to the affairs of America that you would be quite astonished could you hear him more especially as he has been for many Months in a state of almost desperation regarding most of the events of which we have had any information It as usual is in the most gloomy mood talks of nothing but a division of the States an emission of paper Money and a total overthrow of the constitution &ca.—People in general here are shocked and disgusted with this act of the English they have too recently suffer’d and are still to smarting under the losses which a similar act brought upon them not to feel for their neighbours—
30th Again I fear a disappointment as to your return as I understand the Vienna Congress is postponed it was here reported that every thing was settled it is now said some little difficulties have occurred which will probably prolong it—
We are told that Republic’s are so entirely out of Fashion we cannot expect any attention to be paid to our situation this is very convenient doctrine when all Europe is under the Scourge of the Maniac and too pusilanimous to shake of its Shackles The little Lord has orders to stay here and Lady Catheart for whom St Julians house was taken is to pass the Winter at Paris The Ambassador has moved into his House and Count Winziningerode yesterday took his papers and gave me the reciept you gave Count Frohberg Which he said was sufficient—I have never seen any of the Corps Count Maester’s Lady and Daughters are come and the Persian Ambassador is to make a most splendid Entrée in the same form as one that took place in the Days of the Empress Ann He brings some superb presents for the Emperor among which are two Elephants—
God send we may soon hear better news from our unfortunate the Gazette pretends that a Peace is made in American immediately I hope not for what can the terms of such a peace be it likewise said Mr. Madisson and the Secretaries went off to Frederic Town I have no right to trouble you with my opinions but I think it would be fortunate if Mr. A. was altogether off from all the accounts I hear he is very unfit for his Office at this moment it is whisper’d about that the attack on Baltimore failed but Mr. H tells me that all the Irish declared themselves British subjects if this be true what chance has Baltimore L. says there is not of word of truth in it.—
Adieu my dearest and kindest friend most cordially do I pray heaven to return you to the arms and heart of your affectionate and faithful Wife

L C AOur darling Boy is well and as wild as a Colt. 